      Case
      Case1:19-cv-03499-SDG
           1:19-cv-03117-WMR Document
                              Document38-4 Filed09/01/20
                                       58 Filed 09/15/20 Page
                                                         Page11of
                                                               of33




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

 SAMSON ADEWALE,                       §
                                       §
      Plaintiff,                       §          CIVIL ACTION NO.:
                                       §          1:19-CV-3117-WMR
 v.                                    §
                                       §
 BERKSHIRE HATHAWAY                    §
 HOMESTATE INSURANCE                   §
 COMPANY, MARTA LOGISTICS              §
 LLC, and MYROSILAV PALIY,             §
                                       §
      Defendants.                      §

                                    ORDER

      In a letter dated August 4, 2020, Defendants in the above-referenced

matter asked this Court to resolve an on-going discovery dispute between the

parties regarding the production of certain documents held by non-parties

Orthopaedic & Spine Surgery of Atlanta, LLC a/k/a Spine Center of Atlanta

(“Spine Center”) and Amicus Funding, LLC.         Defendants contend these

documents detail a financial arrangement between Spine Center and Amicus

Funding, LLC for medical funding for services provided to Plaintiff Samson

Adewale in connection with the underlying June 14, 2017 automobile accident.

On August 7, 2020, this Court ordered Spine Center and Amicus Funding, LLC


                                      1
       Case
       Case1:19-cv-03499-SDG
            1:19-cv-03117-WMR Document
                               Document38-4 Filed09/01/20
                                        58 Filed 09/15/20 Page
                                                          Page22of
                                                                of33




to produce any and all documents response to Defendants’ subpoenas to this

Court for an in camera review. The Court has now completed its in camera

review of the subject documents and enters the following Order:

   1. The Court finds that it is necessary for this litigation for the subject

      documents to be produced to the parties in their full and unredacted form.

      As such, the Court ORDERS Spine Center and Amicus Funding, LLC to

      produce the subject documents in their full and unredacted form to the

      parties of this action.

   2. The Court, however, further ORDERS that the parties, the parties’

      counsel, and individuals who are employed by the parties or the parties’

      counsel, may not use the subject documents in court and/or produce the

      subject documents to any non-party at any time without first moving for

      an Order of this Court allowing them to do so. Additionally, the Court

      ORDERS that the parties, the parties’ counsel, and individuals who are

      employed by the parties or the parties’ counsel, may not disclose the

      contents of the subject documents to any non-party at any time without

      leave of Court.

   3. This Order shall survive settlement, judgment or other disposition or

      conclusion of this action and all appeals therefrom, and this Court shall

                                           2
   Case
   Case1:19-cv-03499-SDG
        1:19-cv-03117-WMR Document
                           Document38-4 Filed09/01/20
                                    58 Filed 09/15/20 Page
                                                      Page33of
                                                            of33




   retain continuing jurisdiction in order to enforce the terms of this Order.

   Upon the final determination of this action, including any appeals, all

   originals and copies of the subject documents shall be destroyed within

   sixty (60) days of the date of the termination of this action. Upon request,

   the party and/or the party’s counsel in possession of the subject

   documents shall provide written confirmation that the documents have

   been destroyed.

4. This Order shall not govern the use of the subject documents at trial. The

   Court will address any necessary procedures for the protection of any

   confidential information at trial in advance of trial.



   IT IS SO ORDERED this 1st day of September, 2020.




                                       3
